                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                              8:17CR119
      vs.
                                                        DETENTION ORDER
ERIN PHILLIPS,
                      Defendant.

      The defendant was afforded an opportunity for a hearing, but presented no
evidence in support of her release. The defendant has therefore failed to meet
the burden of showing, by clear and convincing evidence pursuant to 18 U.S.C. §
3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that defendant will appear at court
proceedings and will not pose a danger to the safety of any person or the
community if released. The Court’s findings are based on the allegations within
the Petition.

      IT IS ORDERED:

      1)        The above-named defendant shall be detained until further order.

      2)        The defendant is committed to the custody of the Attorney General
                for confinement in a corrections facility; the defendant shall be
                afforded reasonable opportunity for private consultation with
                counsel; and on order of a court of the United States, or on request
                of an attorney for the government, the person in charge of the facility
                shall deliver the defendant to a United States Marshal for
                appearance in connection with a court proceeding.


      July 18, 2019.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
